Name: 97/306/EC: Commission Decision of 18 April 1997 adjusting the boundaries of the less-favoured areas in Spain within the meaning of Council Directive 75/268/EEC (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  regions of EU Member States;  farming systems
 Date Published: 1997-05-22

 Avis juridique important|31997D030697/306/EC: Commission Decision of 18 April 1997 adjusting the boundaries of the less-favoured areas in Spain within the meaning of Council Directive 75/268/EEC (Only the Spanish text is authentic) Official Journal L 130 , 22/05/1997 P. 0014 - 0017COMMISSION DECISION of 18 April 1997 adjusting the boundaries of the less-favoured areas in Spain within the meaning of Council Directive 75/268/EEC (Only the Spanish text is authentic) (97/306/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof,Whereas Council Directive 86/466/EEC of 14 July 1986 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (3), as last amended by Directive 91/465/EEC (4), identifies the parts of Spain included in the Community list of less-favoured areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC;Whereas the Spanish Government has requested, in accordance with Article 2 (1) of Directive 75/268/EEC, modification of the boundaries of the less-favoured areas listed in the Annexes to Directive 86/466/EEC and to Commission Decision 89/566/EEC (5) in order to take account of administrative changes in the areas concerned;Whereas the inclusion of new communes in the lists of areas within the meaning of Article 3 (3) and (5) of Directive 75/268/EEC and the transfer of certain communes from the lists of areas within the meaning of Article 3 (4) and (5) thereof to the list of areas within the meaning of the said Article 3 (3) respect the indices and values used, as stated in Directive 86/466/EEC, to demarcate the respective areas;Whereas the amendments sought by the Spanish Government pursuant to Article 2 (3) of Directive 75/268/EEC do not result in an increase in the utilized agricultural area of the less-favoured areas and thus do not affect the limit set in that Article;Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development,HAS ADOPTED THIS DECISION:Article 1 The list of less-favoured areas in Spain in the Annex to Directive 86/466/EEC, as amended by the Annex to Decision 89/566/EEC and by Directive 91/465/EEC, is hereby supplemented by the list in the Annex to this Decision.Article 2 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 18 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 128, 19. 5. 1975, p. 1.(2) OJ No L 93, 30. 3. 1985, p. 1.(3) OJ No L 273, 24. 9. 1986, p. 104.(4) OJ No L 251, 7. 9. 1991, p. 1.(5) OJ No L 308, 25. 10. 1989, p. 23.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA A. LISTA DE LOS MUNICIPIOS TRANSFERIDOS DE LA LISTA DE LAS ZONAS DESFAVORECIDAS DE ACUERDO CON EL APARTADO 3 DEL ARTÃ CULO 3 A LA LISTA APROBADA EN VIRTUD DEL APARTADO 5 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEE COMUNIDAD AUTÃ NOMA: 01 - ANDALUCÃ AProvincia: 04 - AlmerÃ ­aComarca: 07 - Campo de DalÃ ­as903 Mojonera, LaB. LISTA DE LOS MUNICIPIOS TRANSFERIDOS DE LA LISTA DE LAS ZONAS DESFAVORECIDAS DE ACUERDO CON EL APARTADO 5 DEL ARTÃ CULO 3 A LA LISTA APROBADA EN VIRTUD DEL APARTADO 3 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEE COMUNIDAD AUTÃ NOMA: 01 - ANDALUCÃ AProvincia: 04 - AlmerÃ ­a(*) Comarca: 07 - Campo de DalÃ ­as38 DalÃ ­asC. LISTA DE LOS MUNICIPIOS QUE DEBEN INCLUIRSE EN LA LISTA DE LAS ZONAS DESFAVORECIDAS EN VIRTUD DEL APARTADO 3 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEE COMUNIDAD AUTÃ NOMA: 01 - ANDALUCÃ AProvincia: 18 - Granada(*) Comarca: 01 - De La Vega913 Zagra(*) Comarca: 03 - Baza912 Cuevas del CampoProvincia: 29 - MÃ ¡lagaComarca: 03 - Centro Sur o Guadalhorce901 TorremolinosCOMUNIDAD AUTÃ NOMA: 02 - ARAGÃ NProvincia: 22 - Huesca(*) Comarca: 02 - Sobrarbe114 GistainProvincia: 44 - TeruelComarca: 05 - Hoya de Teruel115 Galve175 OrriosCOMUNIDAD AUTÃ NOMA: 07 - CASTILLA Y LEÃ NProvincia: 05 - Ã vilaComarca: 02 - Ã vila905 Villanueva de Ã vilaProvincia: 37 - SalamancaComarca: 06 - Alba de Tormes24 Aldeavieja de Tormes139 Fuentes de BÃ ©jar213 Navas de BÃ ©jarProvincia: 40 - SegoviaComarca: 03 - Segovia904 Navas de RiofrÃ ­oCOMUNIDAD AUTÃ NOMA: 08 - CASTILLA-LA MANCHAProvincia: 16 - Cuenca(*) Comarca: 04 - SerranÃ ­a Baja17 AlmodÃ ³var del Pinar81 Chumillas131 Monteagudo de las Salinas141 Olmeda del Rey199 GabaldÃ ³nCOMUNIDAD AUTÃ NOMA: 17 - PAÃ S VASCOProvincia: 20 - GuipÃ ºzcoaComarca: 01 - GuipÃ ºzcoa901 Mendaro902 Lasarte-Oria903 Astigarraga904 BaliarrÃ ­n905 Orendain906 AltzagaProvincia: 48 - VizcayaComarca: 01 - Vizcaya18 BerriatÃ ºa901 Derio (Anteiglesia de)902 Erandio (Anteiglesia de)903 Loiu904 Sondika905 Zamudio906 Forua907 Kortezubi908 Murueta909 Nabarniz910 Iurreta911 Ajangiz912 AlonsoteguiD. LISTA DE LOS MUNICIPIOS QUE DEBEN INCLUIRSE EN LA LISTA DE LAS ZONAS DESFAVORECIDAS EN VIRTUD DEL APARTADO 4 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEE COMUNIDAD AUTÃ NOMA: 07 - CASTILLA Y LEÃ NProvincia: 37 - Salamanca(*) Comarca: 03 - Salamanca72 Calzada de Don Diego142 Galindo y Perahuy207 Moriscos278 San CristÃ ³bal de La CuestaProvincia: 40 - Segovia(*) Comarca: 01 - CuÃ ©llar903 Marazoleja(*) Comarca: 02 - SepÃ ºlveda905 Cuevas del ProvancoCOMUNIDAD AUTÃ NOMA: 08 - CASTILLA-LA MANCHAProvincia: 13 - Ciudad Real(*) Comarca: 01 - Montes Norte901 RobledalComarca: 03 - Mancha902 RuideraCOMUNIDAD AUTÃ NOMA: 16 - COMUNIDAD VALENCIANAProvincia: 12 - CastellÃ ³n(*) Comarca: 03 - Llanos Centrales902 San Juan del MoroE. LISTA DE LOS MUNICIPIOS QUE DEBEN INCLUIRSE EN LA LISTA DE LAS ZONAS DESFAVORECIDAS EN VIRTUD DEL APARTADO 5 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEE COMUNIDAD AUTÃ NOMA: 01 - ANDALUCÃ AProvincia: 04 - AlmerÃ ­aComarca: 07 - Campo de DalÃ ­as902 Ejido, ElCOMUNIDAD AUTÃ NOMA: 04 - BALEARESComarca: 03 - Menorca903 Migjorn Gran (Es)COMUNIDAD AUTÃ NOMA: 09 - CATALUÃ AProvincia: 43 - TarragonaComarca: 03 - Baix Ebre904 L'AldeaCOMUNIDAD AUTÃ NOMA: 13 - MURCIAComarca: 06 - Campo de Cartagena902 AlcÃ ¡zares, LosF. LISTA DE LOS MUNICIPIOS CLASIFICADOS DE ACUERDO CON EL APARTADO 3 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEE QUE DESAPARECEN DE LA LISTA QUE FIGURA EN EL ANEXO DE LA DIRECTIVA 86/466/CEE COMUNIDAD AUTÃ NOMA: 08 - CASTILLA-LA MANCHAProvincia: 16 - Cuenca(*) Comarca: 04 - SerranÃ ­a Baja907 AlmodÃ ³var de MonterreyG. LISTA DE LOS MUNICIPIOS CLASIFICADOS DE ACUERDO CON EL APARTADO 3 DEL ARTÃ CULO 3 DE LA DIRECTIVA 75/268/CEE QUE CAMBIAN DE DENOMINACIÃ N EN LA LISTA QUE FIGURA EN EL ANEXO DE LA DIRECTIVA 86/466/CEE COMUNIDAD AUTÃ NOMA: 17 - PAÃ S VASCOProvincia: 20 - GuipÃ ºzcoa(*) Comarca: 01 - GuipÃ ºzcoa44 Ikaztegieta